Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 19, 2006







Petition
for Writ of Mandamus Denied and Memorandum Opinion filed December 19, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00919-CV
____________
 
IN RE OFFICE OF THE ATTORNEY GENERAL 
OF TEXAS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
October 20, 2006, relator, the Office of the Attorney General of Texas, filed a
petition for writ of mandamus in this court, seeking an order compelling
respondent, the Honorable Jim York, presiding judge of the 246th District
Court, Harris County, to issue a capias for the arrest of Albert Loreto Lopez
so that a hearing can be held on the contempt allegations against him in a suit
to enforce an agreed child support review order.[1] 

Relator
has failed to establish its entitlement to mandamus relief and, accordingly, we
deny relator=s petition for writ of mandamus. 
 




 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed December
19, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.
(Edelman, J., dissents without opinion).




[1]See Tex. Gov=t Code Ann.
' 22.221 (Vernon 2004).